Case: 20-50438     Document: 00515994458         Page: 1     Date Filed: 08/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 25, 2021
                                  No. 20-50438
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jason Lee Sarabia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:18-CR-441-1


   Before King, Dennis, and Ho, Circuit Judges.
   Per Curiam:*
          A jury convicted Jason Lee Sarabia of two counts of receiving and two
   counts of possessing child pornography. The district court sentenced Sarabia
   to 285 months of imprisonment and 20 years of supervised release on the
   receipt counts and imposed a $100 assessment on each of the four counts.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50438      Document: 00515994458          Page: 2       Date Filed: 08/25/2021




                                    No. 20-50438


   For the reasons that follow, we AFFIRM in part and DISMISS in part for
   lack of subject-matter jurisdiction.
                                          I.
          At bottom, this criminal appeal challenges a pre-trial ruling,
   sufficiency of the evidence supporting convictions for receipt and possession
   of child pornography, multiplicity of the convictions, and the sentence
   imposed by the district court.
          Following a jury trial, defendant-appellant Jason Lee Sarabia was
   convicted of two counts of receiving child pornography and two counts of
   possessing child pornography. But Sarabia’s challenges on appeal begin with
   pre-trial proceedings. Namely, in the lead-up to trial, Sarabia had three
   different court-appointed lawyers before deciding to represent himself.
   Standby counsel was present throughout discovery and at trial. Additionally,
   six weeks before trial, Sarabia requested a ninth continuance of trial due to
   issues with his ability to review discovery material. The district court denied
   the motion but met with the parties weekly to ensure that Sarabia had access
   to the necessary materials. Sarabia challenges this ruling.
          At trial, four witnesses testified: the FBI agent who downloaded child
   pornography from Sarabia’s IP address, the expert who forensically
   examined Sarabia’s phones (the “Samsung phone” and the “ZTE phone”),
   a police officer who rescued one of the victims depicted in child pornography
   found on one of Sarabia’s phones, and a representative of Sarabia’s internet-
   service provider. Much of the evidence adduced at trial focused on the
   images and videos of child pornography on Sarabia’s phones, including
   thumbnail images, the names of files identified on his phones, and the type of
   file-sharing software he used. The evidence included information about the
   dates of the downloads of child pornography and the dates that the
   downloaded files were accessed, primarily by way of the forensic examination




                                          2
Case: 20-50438      Document: 00515994458          Page: 3   Date Filed: 08/25/2021




                                    No. 20-50438


   of the phones. Based on this evidence, the jury convicted Sarabia of two
   counts of receipt and two counts of possession of child pornography, but
   hung on the distribution count, which the government moved to dismiss. On
   appeal, Sarabia challenges the sufficiency of the evidence supporting the
   receipt and possession convictions.
          At sentencing, the district court imposed an enhancement for
   distribution of child pornography and declined to grant a reduction that is
   available when a defendant’s conduct is limited to receipt of child
   pornography. The district court sentenced Sarabia to 285 months of
   imprisonment followed by a 20-year term of supervised release on the receipt
   counts. Although the district court did not impose any additional
   imprisonment or period of supervised release for the possession counts, it did
   impose a $100 special assessment on each of the four counts. As part of
   Sarabia’s conditions of supervised release, he is not allowed to associate with
   children unsupervised. Regarding his sentence, on appeal, Sarabia challenges
   the distribution enhancement and denial of the reduction for receipt only. He
   also challenges the aforementioned condition of supervised release.
          We address each of Sarabia’s challenges in turn.
                                         II.
          “Trial judges have broad discretion in deciding requests for
   continuances, and we review only for an abuse of that discretion resulting in
   serious prejudice.” United States v. Stalnaker, 571 F.3d 428, 439 (5th Cir.
   2009) (quoting United States v. German, 486 F.3d 849, 854 (5th Cir. 2007)).
   When reviewing a denial of a continuance, we consider the totality of the
   circumstances, including (1) “the amount of time available,” (2) “the
   defendant’s role in shortening the time needed,” (3) “the likelihood of
   prejudice from denial,” (4) “the availability of discovery from the
   prosecution,” (5) “the complexity of the case,” (6) “the adequacy of the




                                         3
Case: 20-50438      Document: 00515994458           Page: 4   Date Filed: 08/25/2021




                                     No. 20-50438


   defense actually provided at trial,” and (7) “the experience of the attorney
   with the accused.” Id. And unless the denial of the continuance is arbitrary
   or unreasonable, we will “uphold the trial court’s decision to deny the
   continuance.” Id. (quoting United States v. Hughey, 147 F.3d 423, 431 (5th
   Cir. 1998)).
          Here, considering the totality of the circumstances, the district court
   acted well within its broad discretion. To start, Sarabia had nearly a year and
   half between his arrest and trial to prepare for trial, and he was certainly
   involved in preparing his defense—including by advocating for different
   counsel—even before he opted to represent himself. Cf. United States v.
   Hoenig, 79 F. App’x 8, 9 (5th Cir. 2003) (accounting for the fact that a
   defendant who eventually proceeded pro se “had the benefit of counsel for
   over four months previously”). In other words, as the amount of time
   available to prepare his defense cannot be limited to the time from when
   Sarabia began representing himself, the subsequent logistical difficulties that
   he encountered in obtaining access to discovery materials do not support
   finding an abuse of discretion.
          Further, Sarabia created the situation he now complains of by
   switching lawyers three times and then deciding to represent himself ten
   weeks before trial. Nor is this case particularly complex. See Stalnaker, 571
   F.3d at 439 (listing complexity as a factor to consider); cf. United States v.
   Lewis, 476 F.3d 369, 375, 387 (5th Cir. 2007) (upholding a denial of a
   continuance in a drug-conspiracy case but noting that the “case was indeed
   complex: it involved ten defendants, even more witnesses, and voluminous
   discovery”). Finally, the district court’s insistence on an expeditious trial,
   after granting several continuances and recognizing that further rescheduling
   would interfere with other scheduled trials, was a valid interest. See United
   States v. Pollani, 146 F.3d 269, 272 (5th Cir. 1998) (noting that the district




                                          4
Case: 20-50438         Document: 00515994458               Page: 5      Date Filed: 08/25/2021




                                          No. 20-50438


   court had a “validly protected” “interest in maintaining its docket and
   keeping cases on schedule”).
           Therefore, considering the totality of the circumstances, the district
   court did not abuse its discretion in denying the request for a continuance.
   We turn next to Sarabia’s arguments regarding the sufficiency of the
   evidence.
                                               III.
           Although we review the sufficiency of the evidence supporting a
   conviction de novo, the review is “nevertheless highly deferential to the
   verdict.” United States v. De Nieto, 922 F.3d 669, 677 (5th Cir. 2019) (quoting
   United States v. Chapman, 851 F.3d 363, 376 (5th Cir. 2017)). Indeed, we
   “must affirm a conviction if, after viewing the evidence and all reasonable
   inferences in the light most favorable to the prosecution, any rational trier of
   fact could have found the essential elements of the crime beyond a reasonable
   doubt.” Id. (quoting United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th
   Cir. 2014) (en banc) (emphasis in original)). Plainly put, “a defendant
   seeking reversal on the basis of insufficient evidence swims upstream.”
   United States v. Mulderig, 120 F.3d 534, 546 (5th Cir. 1997).
           Much of Sarabia’s sufficiency-of-the-evidence argument on all counts
   boils down to his position that no rational juror could have found, beyond a
   reasonable doubt, that he knew that he either received or possessed child
   pornography. 1 But a rational jury could conclude just the opposite based on


           1
             Sarabia also contends that the evidence does not support that he actually received
   any child pornography on or about the dates in the indictment or possessed any child
   pornography on the Samsung phone on or about the date alleged in the indictment. But this
   argument is unpersuasive because “an allegation as to the time of the offense is not an
   essential element of the offense charged in the indictment and, ‘within reasonable limits,
   proof of any date before the return of the indictment and within the statute of limitations is
   sufficient.’” United States v. Girod, 646 F.3d 304, 316 (5th Cir. 2011) (quoting Russell v.




                                                 5
Case: 20-50438          Document: 00515994458                Page: 6       Date Filed: 08/25/2021




                                            No. 20-50438


   the evidence adduced at trial. Below, we first discuss the sufficiency of the
   evidence as to the receipt counts before turning to the possession counts.
          1. A rational jury could conclude that Sarabia knowingly received child
   pornography in violation of 18 U.S.C. § 2252A(a)(2).
           The evidence is sufficient to sustain a conviction for knowingly
   receiving child pornography in violation of 18 U.S.C. § 2252A(a)(2) if a
   rational juror could find beyond a reasonable doubt that the defendant (1)
   knowingly received (2) any child pornography (3) by using any means of
   interstate or foreign commerce or that has been transported in interstate or
   foreign commerce. A defendant knowingly receives child pornography if he
   “voluntarily and intentionally” receives any child pornography. United
   States v. Payne, 341 F.3d 393, 403 (5th Cir. 2003).
           In this case, the jury heard evidence of a pattern of child pornography
   downloaded and accessed on both of Sarabia’s phones. And we have
   previously held that jurors can infer knowledge from circumstantial evidence
   such as a pattern of receipt and possession of child pornography. See Winkler,
   639 F.3d at 699; United States v. Runyan, 290 F.3d 223, 242–43 (5th Cir.
   2002). Specifically, the jury heard that there were seventy-seven thumbnail
   images of child pornography on Sarabia’s ZTE phone and over a thousand



   United States, 429 F.2d 237, 238 (5th Cir. 1970)). And in light of the dates on the forensic
   reports, the evidence on this score is sufficient. Further still, this type of discrepancy is only
   an issue “when it affects the substantial rights of the defendant by failing to sufficiently
   notify him so that he can prepare his defense and will not be surprised at trial.” Id. at 317
   (quoting United States v. Phillips, 664 F.2d 971, 1036 (5th Cir. Unit B Dec. 28, 1981)).
   Critically, here, Sarabia does not argue that he lacked sufficient notice. To the extent that
   Sarabia also argues that the evidence was insufficient to show that he “received” child
   pornography from an outside source, this argument is similarly unavailing. Simply, because
   Sarabia’s phones contained child-pornography images that did not originate with him, the
   existence of those images on his phones was “proof that the files were received.” United
   States v. Winkler, 639 F.3d 692, 699 (5th Cir. 2011).




                                                   6
Case: 20-50438      Document: 00515994458          Page: 7    Date Filed: 08/25/2021




                                    No. 20-50438


   such images on his Samsung phone. The presence of the thumbnails also
   means that Sarabia opened the folders containing child pornography files.
   And relevant here, the thumbnail images were large and clear enough for
   Sarabia to see that the files represented child pornography. As such, a rational
   juror could conclude that the thumbnails proved beyond a reasonable doubt
   that Sarabia knew that what he was receiving was indeed child pornography.
   See Winkler, 639 F.3d at 693 (affirming a defendant’s conviction for knowing
   receipt of child pornography and holding that images found in his temporary
   internet cache evidenced proof of receipt); see also United States v. Pawlak,
   935 F.3d 337, 350–51 (5th Cir. 2019) (pointing to Winkler’s discussion of
   images in a temporary cache as evidence of knowing receipt in support of
   finding that thumbnails in a temporary cache similarly evidenced knowing
   receipt).
          The thumbnails, however, were not the only evidence. Indeed, the
   jury also heard evidence regarding the names of videos that Sarabia viewed,
   and these files were labeled with explicit names indicating that they depicted
   young children involved in sexual conduct. And several of the file names
   appeared on both phones, indicating that Sarabia had viewed the file on one
   phone and then obtained it on the other phone and viewed it again. Against
   that backdrop, the jury could reasonably infer that once Sarabia viewed a
   child-pornography file on one phone and then obtained it and viewed an
   identically named file on the other phone, he knew he was receiving child
   pornography. Cf. Payne, 341 F.3d at 404 n.8 (“The jury was entitled to infer
   that Payne’s past experiences downloading pictures of child pornography at
   some point enabled him to predict the content of child pornography images
   bearing suggestive labels.”).
          Additionally, the jury was similarly free to conclude that the
   downloads to Sarabia’s phones supported that Sarabia knew he was receiving
   child pornography, as the software he used does not download files randomly.



                                          7
Case: 20-50438     Document: 00515994458           Page: 8   Date Filed: 08/25/2021




                                    No. 20-50438


   And, the downloads matched a series of child-pornography images and
   videos. Relatedly, the fact that the FBI was able to download child
   pornography from Sarabia’s IP address supports this same conclusion. This
   is so because the jury could rationally conclude that Sarabia was the source
   of the child pornography coming from that IP address since no one else used
   the ZTE phone. Cf. United States v. Waguespack, 935 F.3d 322, 331 (5th Cir.
   2019) (finding that downloading child pornography from the peer-to-peer file
   sharing software associated with the defendant’s IP address where the
   defendant was the sole user of the device supported the knowledge
   requirement). Finally, the jury could have concluded that Sarabia’s efforts to
   conceal the contents of his phones evidenced knowing receipt. See, e.g.,
   Winkler, 639 F.3d at 699 (concluding that jurors can infer knowledge from
   circumstantial evidence such as a pattern of receipt and possession of child
   pornography). Namely, the ZTE phone was an active source of child
   pornography until the night before FBI agents searched his house.
          To be sure, the jury also heard Sarabia’s side of things; he suggested
   that the thumbnails were difficult to access so that he might have missed
   them, or not been aware that some thumbnails contained child pornography
   since the agents testified that there was no evidence of internet searches for
   express “child pornography terms.” And to the extent that Sarabia argues
   that the file names are not evidence that he knew he was receiving child
   pornography because file names can be easily changed, the jury was aware of
   that fact, too. But, at bottom, the jury was free to reject this hypothesis of
   innocence. See United States v. Evans, 892 F.3d 692, 702 (5th Cir. 2018).
          For the foregoing reasons, based on the evidence adduced at trial, a
   rational jury could conclude that Sarabia knowingly received child
   pornography in violation of 18 U.S.C. § 2252A(a)(2).




                                         8
Case: 20-50438        Document: 00515994458         Page: 9    Date Filed: 08/25/2021




                                     No. 20-50438


           2. A rational jury could conclude that Sarabia knowingly possessed
   child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).

          Evidence is sufficient to sustain a conviction for knowingly possessing
   child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B) if a rational
   juror could find beyond a reasonable doubt that the defendant (1) knowingly
   (2) possessed (3) material containing an image of child pornography (4) that
   was transported in interstate or foreign commerce by any means. United
   States v. Smith, 739 F.3d 843, 845–46 (5th Cir. 2014).
          As with the receipt counts, the evidence was similarly sufficient to
   show that Sarabia knowingly possessed child pornography. Plainly, the jury
   heard evidence that both phones contained child-pornography videos or
   images near the dates alleged in the indictment—that is, on or about
   November 30, 2017, on the ZTE phone and the Samsung phone. For
   example, a video was downloaded to the ZTE phone on October 24, 2017,
   and on November 4, 2017, and the FBI downloaded twelve sexually explicit
   images of a minor on November 24, 2017, from Sarabia’s IP address
   associated with the Samsung phone.
          Again, the jury also heard Sarabia’s side of things, including that the
   Samsung phone was inoperable on the dates alleged in the indictment.
   Sarabia’s theory is that he could not know that the Samsung phone contained
   child pornography on the dates alleged in the indictment because the phone
   was broken. But the date alleged in the indictment is not an essential element.
   Girod, 646 F.3d at 316–17. And in any event, the FBI was able to download
   images from that phone reasonably near the date alleged. Based on that
   evidence, the jury could have reasonably concluded that the phone was not
   broken before agents found it. Just because Sarabia offered a hypothesis of
   innocence does not mean that the jury was required to accept it. See Evans,
   892 F.3d at 702.




                                           9
Case: 20-50438         Document: 00515994458                Page: 10       Date Filed: 08/25/2021




                                            No. 20-50438


           For the foregoing reasons, based on the evidence adduced at trial, a
   rational jury could conclude that Sarabia knowingly possessed child
   pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).
                                                 IV.
           We review multiplicity challenges de novo. United States v. Woerner,
   709 F.3d 527, 538 (5th Cir. 2013) (citing United States v. Kimbrough, 69 F.3d
   723, 728-29 (5th Cir. 1995)). The Double Jeopardy Clause of the Fifth
   Amendment “prohibits the [g]overnment from charging a single offense in
   several counts and is intended to prevent multiple punishments for the same
   act.” Kimbrough, 69 F.3d at 729. As relevant here, convictions are
   multiplicitous where the defendant is charged with and convicted of violating
   two distinct statutes based on the same underlying conduct where one statute
   is a lesser-included offense of the other. 2 Blockburger v. United States, 284
   U.S. 299, 304 (1932); Woerner, 709 F.3d at 539; United States v. Winstead, 717
   F. App’x 369, 371 (5th Cir. 2017).
           In analyzing whether Sarabia’s convictions are multiplicitous and thus
   violate the Double Jeopardy Clause, we must ask whether the jury could
   reasonably conclude that Sarabia received and possessed different depictions
   of child pornography at different times. Winstead, 717 F. App’x at 371
   (“Because the jury could have determined that Winstead received and


           2
             To be sure, Sarabia is correct that the district court did not actually avoid a
   multiplicity issue by declining to impose additional prison time or a period of supervised
   release on the possession counts. This is so because Sarabia was still convicted of the
   possession counts, even if no additional prison time was imposed, and a special assessment
   was imposed on each of those counts. As this court has previously explained, “for purposes
   of double jeopardy, a ‘separate conviction, apart from the concurrent sentence, has
   potential adverse . . . consequences.’” Kimbrough, 69 F.3d at 729 (quoting Ball v. United
   States, 470 U.S. 856, 865 (1985)). In other words, a conviction, even if it does not carry a
   sentence of additional prison time, can still be multiplicitous. See id. (citing United States v.
   Berry, 977 F.2d 915, 920 (5th Cir. 1992)).




                                                  10
Case: 20-50438     Document: 00515994458           Page: 11   Date Filed: 08/25/2021




                                    No. 20-50438


   possessed different depictions of child pornography at different times, the
   offenses did not involve the ‘same act or transaction’ and so were not based
   on the same underlying conduct” (quoting Blockburger, 284 U.S. at 304)); cf.
   United States v. Gallardo, 915 F.2d 149, 151 (5th Cir. 1990) (holding that
   mailing four child-pornography photographs in separate envelopes at the
   same time could be punishable by four separate counts because the statute’s
   “central focus” was the “act of either transporting or shipping” child
   pornography and so mailing each envelope constituted a separate act)
   (emphasis in original). Because the answer to that question is yes, Sarabia’s
   convictions are not multiplicitous.
          As this court has previously found, “regardless whether possessing
   child pornography is a lesser-included offense of receiving it,” Sarabia’s
   sentences are not multiplicitous because the government presented evidence
   “that a large number of images and videos containing child pornography were
   downloaded and possessed” on Sarabia’s phones “during the separate time
   periods alleged in the indictment” for Counts II and III (the “receiving”
   counts) and Counts IV and V (the “possession” counts). Winstead, 717 F.
   App’x at 371.
          In this case, the indictment alleged different dates for the receipt and
   possession counts. Specifically, it alleged that he knowingly received child
   pornography on the ZTE phone between August 31, 2017, and September
   2017, and knowingly possessed child pornography on the ZTE phone on or
   about November 30, 2017; it alleged that he knowingly received child
   pornography on the Samsung phone between February 23, 2017, and April
   22, 2017, and knowingly possessed child pornography on the Samsung phone
   on or about November 30, 2017. And the evidence adduced at trial supported
   as much. For example, the jury heard testimony from a special agent that a
   video depicting sexual activities of a minor was downloaded on August 31,
   2017, on the ZTE phone, and the jury heard testimony and saw evidence that



                                         11
Case: 20-50438        Document: 00515994458                Page: 12        Date Filed: 08/25/2021




                                           No. 20-50438


   a video was downloaded to the ZTE phone on October 24, 2017, and on
   November 4, 2017. Similarly, the jury heard testimony that the Samsung
   phone received child pornography files on April 22, 2017, and that the FBI
   downloaded twelve sexually explicit images of a minor on November 24,
   2017, from Sarabia’s IP address associated with the Samsung phone. Further,
   given the large number of images and videos, the jury could infer that Sarabia
   obtained the files through different transactions at different times. See
   Woerner, 709 F.3d at 540. And lest there be any confusion regarding that
   evidence and the counts charged, the district court provided separate jury
   instructions on receipt and possession and noted the dates associated with
   each count. 3
           Against that backdrop, the jury could have determined that Sarabia
   received and possessed different depictions of child pornography at different
   times and the offenses did not involve the “same act or transaction.” Id.
   (quoting Blockburger, 284 U.S. at 304); cf. Kimbrough, 69 F.3d at 729 (finding
   that receipt and possession convictions were multiplicitous where, inter alia,
   the alleged violations occurred on or about the same date). Plainly, the jury
   could have rationally concluded that the offenses “were not based on the


           3
             It is true that the district court denied Sarabia’s request that the jury specifically
   find separate conduct on the receipt and possession counts and use a special verdict form
   to make those findings clear. But the district court provided separate instructions regarding
   receipt and possession, including referencing the different dates alleged as to each count,
   and nothing required the district court to provide a special verdict form, see Fed. R. Civ.
   P. 49(a)(1) (noting that “a court may require a jury to return only a special verdict in the
   form of a special written finding on each of fact”) (emphasis added); cf. United States v.
   Schales, 546 F.3d 965, 980 (9th Cir. 2008) (finding a Double Jeopardy Clause violation
   where the government argued to the jury that it could convict the defendant on receipt and
   possession of child pornography based on a single image, and nothing in the record indicated
   to the jury that it would have to find separate conduct for the receipt and possession
   counts).




                                                 12
Case: 20-50438     Document: 00515994458            Page: 13    Date Filed: 08/25/2021




                                     No. 20-50438


   same underlying conduct.” Winstead, 717 F. App’x at 371 (citing Blockburger,
   284 U.S. at 304).
                                          V.
          Regarding his sentence, Sarabia challenges the application of the
   distribution enhancement, the denial of the receipt-only reduction, and a
   condition of supervised release. We discuss each challenge in turn.
          1. The district court did not clearly err in applying the distribution
   enhancement and declining to apply the receipt-only reduction.
          We “review the district court’s application and interpretation of the
   [S]entencing [G]uidelines de novo and its factual findings for clear error.”
   United States v. Gonzalez–Terrazas, 529 F.3d 293, 296 (5th Cir. 2008). “A
   factual finding is not clearly erroneous if it is plausible in light of the record
   read as a whole.” United States v. Calbat, 266 F.3d 358, 364 (5th Cir. 2001).
   And the clear-error standard is deferential such that even if we “would have
   weighed the evidence differently,” we “will not set aside—so long as they
   are plausible—the district court’s factual findings.” United States v. Torres-
   Magana, 938 F.3d 213, 216 (5th Cir. 2019) (quoting United States v. Harris,
   434 F.3d 767, 773 (5th Cir. 2005)).
          The district court increased Sarabia’s offense level for “knowingly
   engag[ing] in distribution” of child pornography under U.S.S.G.
   § 2G2.2(b)(3)(F). In applying the enhancement, the district court looked to
   Sarabia’s relevant conduct, which can include conduct for which the jury did
   not convict him. United States v. Landreneau, 967 F.3d 443, 454 (5th Cir.
   2020), cert. denied, No. 20-6931, 2021 WL 666767 (U.S. Feb. 22, 2021).
   Accordingly, applying the enhancement is a factual finding reviewed only for
   clear error. United States v. Lawrence, 920 F.3d 331, 337 (5th Cir. 2019). We
   have previously upheld the distribution enhancement where a defendant
   “kn[e]w[] that his use of a peer-to-peer network makes his child pornography




                                           13
Case: 20-50438        Document: 00515994458               Page: 14        Date Filed: 08/25/2021




                                           No. 20-50438


   files accessible to others online.” Id. at 336. In this case, the district court
   concluded that a preponderance of the evidence supported exactly that—i.e.
   that Sarabia knew that the peer-to-peer file sharing program he used would
   allow him to share child pornography files through his IP address. It does not
   matter that the jury did not convict him of the distribution count.
   Landreneau, 967 F.3d at 454. As such, the application of the distribution
   enhancement was not clearly erroneous.
           Sarabia also argues that the district court should have applied a
   reduction for receipt of child pornography without the intent to distribute.
   Specifically, the guidelines reduce an offense level if, inter alia, “the
   defendant’s conduct was limited to the receipt or solicitation of material
   involving the sexual exploitation of a minor,” and he “did not intend to traffic
   in, or distribute, such material.” USSG § 2G2.2(a)(2), (b)(1). But, as
   discussed above, there was no clear error in the district court’s determination
   that Sarabia intended to distribute material involving the sexual exploitation
   of a minor. 4 As such, Sarabia did not meet the requirements of the receipt-
   only reduction. Therefore, there was no error in the district court’s decision
   not to apply the reduction.




           4
             Further, denying the receipt-only reduction was not clear error because Sarabia’s
   conduct was simply not limited to receipt or solicitation given that he used a file-sharing
   software from which others could download child pornography. See United States v. Goluba,
   672 F.3d 304, 307 (5th Cir. 2012) (explaining that the reduction is available “only when the
   defendant’s conduct was limited to the receipt or solicitation of material involving the sexual
   exploitation of a minor that the defendant did not intend to distribute” and that the conduct
   need not be “limited to the conduct expressly constituting the charged offense”) (emphasis
   in original); see also United States v. Bleau, 930 F.3d 35, 39–40 (2d Cir. 2019) (explaining
   that where a defendant used a peer-to-peer filing-sharing software, “regardless of [his]
   intent, his conduct was indisputably ‘related to’ the transfer and distribution of child
   pornography”) (quoting U.S.S.G. § 2G2.2(b)(1)).




                                                 14
Case: 20-50438       Document: 00515994458              Page: 15      Date Filed: 08/25/2021




                                         No. 20-50438


           2. Sarabia’s challenge to the condition of supervised release is not ripe.
           When properly objected to below, we review a discretionary condition
   of supervised release for abuse of discretion. United States v. Duke, 788 F.3d
   392, 398 (5th Cir. 2015). And the district court’s discretion in choosing
   conditions is “wide.” United States v. Hinojosa, 956 F.3d 331, 334 (5th Cir.
   2020). But a challenge to a condition of supervised release is not ripe for our
   review if the claim is contingent on future events. United States v. Harris, 960
   F.3d 689, 695–96 (5th Cir. 2020).
           Sarabia’s challenge to the condition of supervised release is not ripe
   for review. As we have previously explained, the ripeness inquiry “focuses
   on whether an injury that has not yet occurred is sufficiently likely to happen
   to justify judicial intervention.” Harris, 960 F.3d at 695-96 (quoting United
   States v. Magana, 837 F.3d 457, 459 (5th Cir. 2016)). And an appeal
   challenging such a condition “is not ripe if it is ‘a matter of conjecture’
   whether the requirements of the condition will take effect.” Id. at 696
   (quoting Magana, 837 F.3d at 459).
           In this case, Sarabia challenges the condition of supervised release
   prohibiting his unsupervised association with children. His challenge is
   grounded in the condition’s inclusion of children who are family members,
   namely his own children and grandchildren. By the time Sarabia leaves
   prison, however, all of his children will be adults (over the age of eighteen).
   At present, he does not have any grandchildren. Therefore, this aspect of his
   appeal is a hypothetical challenge, that is, “a matter of conjecture,” over
   which we lack jurisdiction. 5 See id. at 695–96 (noting that an objection to a
   condition of supervised release is not ripe if “it rests upon contingent future


           5
            To be sure, ripeness goes to our subject-matter jurisdiction. Magana, 837 F.3d at
   459. And so, where a challenge is not yet ripe, we lack subject-matter jurisdiction.




                                              15
Case: 20-50438     Document: 00515994458           Page: 16   Date Filed: 08/25/2021




                                    No. 20-50438


   events that may not occur as anticipated, or indeed may not occur at all”
   (quoting United States v. Carmichael, 343 F.3d 756, 761 (5th Cir. 2003)).
   Accordingly, we dismiss this challenge for lack of subject-matter jurisdiction.
                                         VI.
          For the foregoing reasons, we AFFIRM the district court, but we
   DISMISS Sarabia’s challenge to the condition of supervised release for lack
   of subject-matter jurisdiction because it is unripe.




                                          16